*38OPINION.
MtjRdoch :
The petitioner seeks to deduct the $5,000 from his gross income for the year 1924. The respondent now takes the position that the deduction should be prorated over the term of the twenty-year lease. Counsel for the petitioner relies principally upon the case of Robert E. McNeill, 16 B. T. A. 479, but that case has since been overruled. See James M. Butler, 19 B. T. A. 718. The petitioner has failed to show that he is entitled to any greater deduction than the respondent is willing to give him by prorating the $5,000 over the term of the lease. Cf. Julia Stow Lovejoy, 18 B. T. A. 1179; Bonwit Teller & Co., 17 B. T. A. 1019; Roby Realty Co., 19 B. T. A. 696; James M. Butler, supra; Evalena M. Howard et al., 19 B. T. A. 865; Central Bank Block Association, 19 B. T. A. 1183; S. M. Clawson, 19 B. T. A. 1253.

Judgment will be entered for the resyondent and the deficiencies will be fownd in accordance with the stipulation.